Citation Nr: 1819479	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-25 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and S.S.


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This case most recently came before the Board of Veterans' Appeals (Board) on appeal from, as pertinent here, a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for substance abuse.  The Veteran timely appealed and requested a Board hearing.

The Veteran and a witness testified at a Travel Board hearing before a Veterans Law Judge in this matter in November 2014.  A transcript of that hearing has been associated with the Veteran's claim file.  

Following that Board hearing, in March 2015, the Board found that new and material evidence had been presented, and re-opened the Veteran's claim of entitlement to service connection for substance abuse, which the Board re-characterized as "entitlement to service connection for an acquired psychiatric disability to include a disability manifested by substance abuse."  The Board then remanded the claim for further evidentiary development and readjudication. The claim has now been returned to the Board for further action.


REMAND

Regrettably, the Board again finds that additional development is warranted in this case before a decision may be rendered. A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v West, 11 Vet.App. 268, 271 (1998).

In the March 2015 remand, the Board noted that the Veteran testified at the Board hearing that his substance abuse began in service and was a form of self-medication to alleviate pain from his appendectomy scar and/or stomach pain.  Moreover, he asserted that he was given nonjudicial punishment on three or five occasions for drugs.  The Board noted service personnel records reflect the Veteran was reduced in rank on two occasions: on July 28, 1976 and September 20, 1976. 

Recently, the Veteran's attorney-representative acquired relevant service-records and submitted them.  The attorney contended that these records trigger the need to obtain a VA examination with opinion and the Board agrees.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Thereafter, schedule the Veteran for a VA psychiatric examination, to be performed by a psychologist or psychiatrist.   The examiner should review the record, to include the recently submitted service records and police report.

The examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a current acquired  psychiatric disability that is attributable to service. 

The examiner should also address the distinct question of whether it is at least as likely as not that the Veteran has a substance abuse disability that was caused or aggravated by his service-connected scars.  As part of this consideration, the clinician should consider the evidence related to the original in-service surgery and resultant service-connected scars, and the in-service indicates of a substance abuse disability. The examiner should be given a copy of this Remand and review same.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

If the clinician cannot provide an adequate opinion without an examination, schedule the Veteran for such.

3. Then, readjudicate the issues on appeal, with consideration of all newly received evidence. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his attorney-representative an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


